DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a unitary furnace” in line 5.   It is unclear that “unitary furnace” in line 1 and line 5 are the same or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the air” in line 17.   There is insufficient antecedent basis for this limitation in the claim.
Claim 1, the recitation “wherein at lease at portion of the air used during vaporization of material enters the bottom of the unitary furnace from the air from the insulation zone” is unclear.
Claim 2 recites the limitation “an open top” in line 2.   It is unclear that “an open top” is the same as “an open top” in claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the body” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the exterior” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the inside wall” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a unitary furnace” in line 3.   It is unclear that “unitary furnace” in line 1 and line 3 are the same or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the bottom” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the top” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the floor” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the exterior” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833